UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                DOCUJViENT
---------------------------------------------------------------x            .~~:LECTRONICALLY FILED
                                                                                  ·ii.
EMMA MCGOWAN,
                                                                                  7>; . ;
                                                                                     .,   .r.
                                                                                                  p..
                                                                                                _,, ,,. r,
                                                                                                             i   ,.t;_·,,-T,_<1_~-···.
                                                                                                                          '-'
                                                                                                                  -- ~----·-- --- .   -·--
                          Plaintiff,                               ORDER

                 -v.-
                                                                   18 Civ. 8680 (PAC) (GWG)
JPMORGAN CHASE & CO.,


                           Defendant.
---------------------------------------------------------------x

GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

       Plaintiff shall supply to the Court for in camera inspection an unredacted version of the
documents at issue in the motion to compel. The version supplied to the Court shall indicate
(through highlighting or other prominent marking) the portions of each document that have been
redacted.

        The documents may be supplied in paper form or on a CD disk addressed to the
undersigned and delivered to the Courthouse. In the alternative, they may be sent by email as a
single text-searchable document. If it is desired to transmit the document by email, counsel
should contact Chambers at (212) 805-4260 to obtain an email address for this purpose. The
documents shall be supplied at counsel's earliest convenience and no later than November 25,
2019.

         SO ORDERED.

Dated: November 20, 2019
       New York, New York
